 1
                                                             JS-6
 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11
     MARIO LOPEZ,                                Case No. SACV 17-01726 JAK (AFM)
12

13                      Petitioner,
           v.                                    JUDGMENT
14
     CYNTHIA Y. TAMPKINS, Warden,
15

16                      Respondent.
17
           Pursuant to the Order Accepting Findings and Recommendations of the
18
     United States Magistrate Judge,
19
           IT IS ORDERED AND ADJUDGED that the Petition is denied and the
20
     action is dismissed without prejudice.
21

22
     Dated: November 7, 2018
23

24
                                              ___________________________________
25                                                  JOHN A. KRONSTADT
                                               UNITED STATES DISTRICT JUDGE
26

27
28
